Notice of Pre-AlA or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


DETAILED ACTION

2.   	 Applicants’ arguments and amendments filed on 11/9/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application

3.	Claims 1-32 are pending in this application.
Claims 1-32 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.    Claims 1, 5, 10-17, 21, 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al. (in WO 2014/121141) in view of Spitzer et al. USPN 2944906 and in view of Shahrok et al. USPN 2825650 and further in view of NPL Stephanie et al. (entitled “Oxidative and thermal stabilities of genetically modified high oleic sunflower oil” in Food Chemistry 102, 1208-1213, 2007).

8. 	Regarding claims 1,17, Oberto et al. discloses a protein based food product (animal or plant based) that incorporates a heat stable emulsion (Abstract, page 1 lines 15-16) to preserve and make final product. Oberto et al. also discloses that the emulsion is heat stable creamy, fat or oil containing sauce (preparation of heat stable emulsion: page 11, lines 3-19), comprising, by weight:
(i)    15% water (at least 15 percent water; page 4, lines 22, 25-28),
(ii)    Oberto et al. also discloses 1.0 percent Quillaja (emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion, where alpha-cyclodextrins, Nu-Rice or Quillaja extract may be used as the emulsifier; page 6, lines 8-10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition (suitable emulsifiers include Quillaja extract, where emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion; page 4, line 24; page 6, lines 8-10, 18-19), and
(iii)    At least 60 percent oil (heat-stable emulsion comprises at least 60 percent of oil; page 5, lines 1 -3; claim 6) and oil can be sunflower oil (in claim 27 of Oberto et al.).
(iv)    Oberto et al. also discloses that the meat protein is marinade in brine and adding acidic ingredients, spice and herbs, which reads on “meat seasoning”
(Pages 8, last paragraph and page 9 first paragraph) as, claimed in claim 1 and 17.
 (v)    Claims 1, 17 also recite 0-2.0% salt, therefore optional.
(vi)    Claim 1, 17 also recite that the stabilizer is also optional.

(a)    High oleic sunflower oil and
(b)    Specifically silent about “Meat flavoring” and its amount in the emulsion composition.
With respect to (a), Oberto et al. does not specifically mention that sunflower oil is high oleic sunflower oil.
NPL Stephanie et al. discloses that genetically modified high oleic sunflower oil, can be used as a natural source of high oleic sunflower oil which is freeze thaw stable (2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid (page 1212 Under 3.4) and it is also high temperature stable (page 1209 col 1 lines 1-5), therefore, it is thermally stable (page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”). It is understood that the freeze-thaw stable, heat stable and oxidative stable high oleic sunflower containing emulsified meat will have preservation stability of the final meat product. As there is no specific time is disclosed, and as the disclosed composition and the amounts of each ingredients of the composition, therefore, the disclosed method the claimed composition of claim 1, therefore, the disclosed method using the disclosed composition which meet claim limitations including heat stable emulsion which renders the preservation of meat product and heat stable at least 2 years as claimed in claim 1.
Therefore, NPL Stephanie discloses that high oleic sunflower should have better oxidative stability than regular because of the presence of high oleic (18:1), less linoleic
 (18:2) and no linolenic (18:3) compared to sunflower oil. (Page 1210 col2 mid-section and Table 1 under 3.1). NPL Stephanie also discloses that it decreases risk of heart 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of NPL Stephanie et al. to include natural source of high oleic sunflower oil as “natural” and having the unique properties of freeze thaw stable (i.e. can have preservation stability) ( 2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid ( page 1212 Under 3.4) and it is high temperature stable (page 1209 col 1 lines 1 -5), therefore, it is thermally stable ( page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”) and it decreases risk of heart disease ( page 1208 col 2 mid-section).
With respect to (b), meat flavoring is addressed with the amount of salt in the composition. Regarding salt, Oberto et al. discloses salt is added in the emulsion composition (Page 9 lines 2-5). However, Oberto et al. is silent about the amount of salt. Although claimed salt is optional, however, in order to address the meat flavoring amount as disclosed by Shahrok et al. and discussed below, the salt amount is addressed using Spitzer et al. Spitzer et al. discloses that salt is used in an amount of 2.0% by weight (at least in example IV).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Spitzer et 
Shahrok et al. discloses that finely divided Aspergillus niger in an amount equal to salt amount in the composition (col 1 lines 52-55) can be used in such a composition in order to enhance the flavor of the meat (in col 1 lines 15-17). Therefore, meat flavoring can be 2.0% by weight also (at least in col 1 lines 50-55, col 2lines 1 -0-35).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Shahok et al. to add a A. niger in an amount equal to salt amount in order to serve as enhancing the flavor of the meat (in col 1 lines 15-17).
It is to be noted that while it is recognized that the phrase “consisting essentially of” narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be 

9.    Regarding claims 5, 21, Oberto et al. discloses that the composition contains rosemary extract, green tea extract etc. as antioxidants (page 7 lines 12-15) and therefore, serve as preservatives in the composition as claimed in claims 5, 21.

10.    Regarding claim 10, 26, Oberto et al. discloses that the meat can be contacted with the emulsion and may be allowed to remain for several hours to 24 hours (page 9 lines 12-14) which overlaps “at least 1 to 90 minutes” as claimed in claims 10, 26 and therefore it shows prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

11.    Regarding claim 11, 27, Oberto et al. discloses that the meat can be selected from pork, beef etc. (page 3 lines 18-20).

12.    Regarding claim 12, 28, Oberto et al. discloses that the meat can include additives like spices, salt, sugar, yeast antioxidants etc. (page 3 lines 10-12) and is marinated using heat-stable emulsion containing brine which is a part of marinate plus vinegar, spice, herbs salts etc. (page 8 last paragraph and page 9 first paragraph) which 

13.    Regarding claim 13, 29, Oberto et al. discloses that the meat can be grounded form also (page 3 line 17) which can be considered as “mechanical tenderizing” method.

14.    Regarding claim 14, 30, the term concentrate is unclear and therefore made 112-first paragraph above. However, it is also within the skill of one of ordinary skill in the art to optimize the water content in order to determine how much concentrate form to be used and by optimizing water content concentrate form can be achieved to make “concentrate emulsion” as claimed in claims 14, 30.
Absent showing of unexpected results, the specific amount of water in the emulsion concentrate (including water-free) is not considered to confer patentability to the claims. As the degree of concentration for the ‘emulsion concentrate’ is variable that can be modified, among others, by adjusting the amount of water, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water (including water-free) in Oberto et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired concentrate emulsion etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), 

15.    Regarding claim 15, 31, Oberto et al. discloses that the emulsion can be directly mixed with the protein-based food source (page 9 lines 1, and 14-16) which reads on ready-to-use emulsion as claimed in claims 15 and 31.

16.    Regarding claim 16, 32, Oberto et al. discloses that the meat can be breast of chicken also (page 3 line 19).

17.    Claim 17 has already been addressed along with claim 1 above. In addition, claim 17 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art.
The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

18.    Claims 2, 18, are rejected under 35 U.S.C. 103 as being unpatentable
over Oberto et al. (WO 2014/121141) in view of secondary prior arts as applied to claims 1 and 17 and further in view of Cleveland et al. (in Effect of Natural.....production, Nebraska Beef Cattle Report, 2014, pages 109-110) and further in view Spitzer et al. USPN 2944906 and in view of Tuomy et al. USPN 3264121.


Oberto et al., however, is silent about (i) the amounts of RGT 12 plus dry and (ii) amount of gum in the composition.
With respect to (i), Cleveland discloses shelf life of cooked ground beef is increased by antioxidants using in an amount from 0.13 percent of 0.2 percent rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1st paragraph) to meet claim limitation of 0.01 percent to 0.3 percent RGT 12 Plus Dry of claims 2 and 18.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. in view of Spitzer et al. and Shahrok et al. to include the teaching of Cleveland et al. to provide RGT 12 Plus Dry Natural Plant extract in order to serve as an antioxidant at the disclosed range amount which meets the claimed amount of presently claimed composition.
With respect to (ii), regarding 0.01% to 1.0% by weight of gum or gum blend, Oberto et al. discloses that gums like gum Arabic, xanthan etc. may be used in order to serve as thickener ( page 7 first paragraph).
Therefore, Oberto et al. discloses that the amount can be any amount including the claimed amount of 0.01 % to 1.0% by weight (which is very low amount).

Therefore, modified Oberto et al. by including the teaching of Spitzer et al. disclose that the amount can be 0.01% to 1.0% by weight (which is very low amount) in order to have desired thickness and viscosity of the emulsion product.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition, however, Tuomy J et al. teaches that an emulsion type food dressing selected from the group consisting of mayonnaise can be dressed with an edible material selected from meat also in order to have nutritionally well balanced food (col 6 lines 20-24 and in in claim 1 of Tommy et al.). Therefore, the ingredients used for making emulsion food product such as mayonnaise can be used to make emulsion to be used in the food composition containing meat as taught by Tommy et al. (in claim 1 of Toumy et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Spitzer et al. provide gum to make desired thickness and viscosity in the mayonnaise type emulsion food product which can be used in meat product as disclosed by Toumy et al. (col 6 lines 20-24 and in in claim 1 of Tommy et al.).
(Additionally), absent showing of unexpected results, the specific amount of gum as thickening agent is not considered to confer patentability to the claims. As the consistency, thickening, viscosity etc. are variables that can be modified, among others, by adjusting the amount of thickening agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time .

20. 	Claims 3,19 are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al. (WO 2014/121141) in view of secondary prior arts as applied to claims 2 and 18 and further in view of Racciato et al. USPN 4105461.

21.    Regarding claims 3, 19, Oberto et al. in view of secondary prior arts disclose gum can be present as guar gum, xanthan gum etc. to serve as thickener in the composition (in Oberto et al. page 7).
Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Racciato et al. in order to have synergistic increase in viscosity compared to the .

22.    Claims 4, 6, 7, 20, 22, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al., (WO 2014/121141) in view of secondary prior arts as applied to claims 1 and 17 and further in view of Trueck et al. USPN 5958498 in view of Traska et al. USPN 6423363 and further in view of Asano et al. USPN 5605697 , in view of Ledbetter et al. US 2008/0181990 and further in view of Ghosh et al. (in JAOCS vol 73, no 10 , pages 1271-1274,1996) in view of Cleveland et al. (in Effect of natural antioxidant concentration on lipid oxidation of ready-to-eat ground beef links from cattle fed distillers grains in different phases of production, Nebraska Beef Cattle Report, 2014. Pages 109-110, right column first paragraph) and further in view of Tuomy J et al. USPN 3264121 and in view of evidence given by NPL Kwan et al. (in J Food Sci. 56(6), 1537-1541,1991) and further in view of Stauffer et al. USPN 3542565.

23. 	Regarding claims 4, 6, 7, 20, 22, and 23, Oberto et al. in view of secondary prior arts disclose 1.0 percent Quillaja (in Oberto et al., emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion, where alpha-cyclodextrins, Nu-Rice or Quillaja extract may be used as the emulsifier; page 6, lines 8-10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition.

However, in brief, Spitzer et al. discloses white vinegar, lemon Juice, mustard flour, amount of gum blend and water in the composition.
Truek et al. discloses the amounts of sugar and salt.
Traska et al. discloses natural egg flavor.
Cleveland et al. discloses RGT Plus dry blend.
Andrewes et al. discloses CaEDTA.
These are discussed in detail below.
Spitzer discloses mayonnaise-like product with normal mayonnaise characteristics (page 1 col 1 lines 15-20) containing acidifying agents like vinegar, etc.
can be in an amount from 0.1 to 1.5% and they can be more than one in the composition (at least in col 5 lines 30-35 and in column 6, line 32), and 0.12% mustard flour (0.12 percent mustard flour; column 6, line 23) and no more than 15% by weight of water (col 1 lines 65-66).
Spitzer et al. also discloses that the non-gel containing gum can be 0-4% of the composition (col 4 lines 5-15) in a mayonnaise like food product composition.
Therefore, it meets claims 7, 23.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition,

One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify emulsion composition of Oberto et al.
(in claim 1 of Oberto et al., page 8 lines 10-12, 15-17) to provide.01 percent to 12 percent white vinegar and 0.05 percent to 12 percent lemon juice as flavoring and acidulent (col 2 lines 70-72, col 3 lines 33-35), 0.1 percent to 2.5 percent salt as salty taste, and 0.05 percent to 2.0 percent mustard flour as mustard flavor, and 0-4% gum to make thickening of the emulsion as disclosed by Spitzer, in order to provide emulsion based food compositions having the respective characteristics of individual components in the composition, e.g. acidic pH lemon flavor with mustard flavor and vinegar containing component together in order to preserve emulsion food products also to have nutritionally well balanced food ( col 6 lines 20-24 and in in claim 1 of Tommy et al.).
It is to be noted that Spitzer et al. discloses no more than 15% (col 1 lines 65-66) which meets water content of claims 4, 6, 20, 22.
Even if Oberto et al. discloses 15% water, however, it is within the skill of one of ordinary skill in the art to optimize water content as per desired need for consistency of the composition.

Trueck discloses 0.1 percent to 5 percent sugar (3 percent sugar; column 5, lines 10-20) and at least 0.5% salt in mayonnaise like emulsion composition (Abstract).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto to include the teaching of Truek et al. to provide 0.1 percent to 5 percent sugar, and at least 0.5% salt in order to have desired sweetness and salty taste in the emulsion based food compositions.
Traska discloses natural egg flavor is present in the mayonnaise composition (mayonnaise containing 0.2 percent natural egg flavor; column 12, lines 1-20).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto et al. to provide natural egg flavor, as 
Even if Traska et al. does not disclose the exact amount of claimed natural egg flavor amount, however, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of natural egg flavor (which is belonging to lesser amount ingredient) and depending on the desired egg flavor needs to be present and/or to be enhanced in presence of egg containing composition.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate (4) in Hoffman to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (5). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding gluconic acid, Oberto et al. discloses that gluconic acid is used in the composition (in page 7 line 20).
Oberto et al. is silent about the amount of gluconic acid is used in the composition.
Asano et al. discloses that gluconic acid is used in food composition in an amount from 0.1 to 10.00 percent by weight ( col 3 lines 55-57) which provides the benefits of promoting growth of bifidobacteria ( col 2 lines 46-50, col 3 lines 32-33 ) and serves as an acidulant also ( col 2 lines 51 -52 ).

Cleveland discloses shelf life of cooked ground beef is increased by antioxidants using in an amount from 0.13 percent of 0.2 percent rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1 set paragraph) to meet claim limitation of 0.01 percent to 0.3 percent RGT 12 Plus Dry of claim 1.
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto et al. to provide 0.01 percent to 0.3
percent RGT 12 Plus Dry Natural Plant Extract as antioxidant, as disclosed by Cleveland, in order to increase the shelf life of the food product.
However Oberto et al., Trueck et al. in view of Traska et al., etc. are silent about (i) the amount of Ca EDTA in the composition (ii) egg (iii) tocopherol and its amount as claimed in claims 4,6,20, 22.
With respect to (i), Oberto et al. discloses the presence of EDTA in the 
composition (page 7 lines 20-21) to chelate metal ions to prevent metals from oxidizing and causing spoilage (page 7 lines 18-20).
Oberto et al. is silent about its amount in the composition.
Andrews et al. discloses that 0.1 percent to 0.3 percent Ca-EDTA (food compositions include chelating agents in a total amount of at least 0.01 wt. percent, 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. (and in combination with secondary refs) to include the teaching of Andrews et al. to include Ca-EDTA to serve as chelating agent by preventing oxidation and spoilage of the food product (Oberto et al. page 7 lines 18-20, even if Oberto et al. is primary, in this instance, the motivation is common and chelating agent disclosed by both the refs) in the food composition.
With respect to (ii), Stauffer et al. (hereinafter 'Stauffer’) discloses egg yolk ingredient in mayonnaise can be incorporated from about 1 percent to 10 percent ( column 2, lines 14-21) can be included in the composition to meet claims 6- 7.	
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. (and in combination with secondary refs) to include the teaching of Stauffer et al. to incorporate egg as nutritional component in the composition.
With respect to (iii), Oberto et al. discloses tocopherol (Vit E) (page 7 lines 20-22). Oberto et al. also discloses that margination of protein based product can be performed by injecting emulsion (at least on page 9, first two paragraphs of Oberto et al.).
It is also to be noted that tocopherol is fat soluble vitamin and is known as vitamin E and Ghosh et al. discloses that tocopherol rich fraction can be extracted from 
For claims 4, 6, 22, it is to be noted that Oberto et al. discloses that margination of protein based product can be performed by injecting emulsion (at least on page 9 of Oberto et al.).
Ledbetter et al. discloses that tocopherol as preservative can be incorporated in food composition in an amount up to 0.1% by weight ([0053]).
Therefore, Ledbetter et al. meets claims 4,6,20, 22.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. (and in combination with secondary refs) to include the teaching of Ledbetter et al. to include tocopherol as anrtioxidant to be used in meat composition comprising emulsion in order to provide stability of the product. 
Regarding “pre-blending sunflower oil, RGT extract and egg”, it is to be noted that Oberto et al. discloses that the heat stable emulsion comprises oil containing composition with other ingredients used to add in meat for tempering meat (page 8 lines 5-12). It is also to be noted that and as disclosed by Ghosh et al. as discussed above, “tocopherol (which is fat soluble vitamin) rich fraction can be extracted with sunflower oil” and tocopherol rich fraction can be extracted from sunflower oil in order to have 
One of ordinary skill in the art would have been motivated to mix these three ingredients as preblend because RGT provides antioxidant property, therefore, can be added with oil in order to protect oil and natural egg flavor provides natural flavoring of this part of mixture, which is mixed slowly with other mixed ingredients to make the final product.
It is to be noted that Cleveland et al. discloses the identical plant extract as antioxidant used to protect the food product. Even if the food product of claimed composition and primary prior art does not recite identical food, however, the identical antioxidant will serve as antioxidant in any food product. Ghosh et al. discloses that tocopherol rich fraction can be extracted from sunflower oil in order to have natural extract as discussed above.
Therefore, one of ordinary skill in the art would make preblend oil containing antioxidant components in order to provide chemical stability of the oil to protect oxidation of oil as it is known that oil is oxidized and protected by antioxidants as disclosed by Cleveland et al. (page 110, third paragraph last few lines e.g. RGT 
Also according to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).

24. 	Claims 8, 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Oberto et al. (WO 2014/121141) as applied to claims 5, 21 and further in view of Cleveland et al. (in Effect of Natural....production, Nebraska Beef Cattle Report, 2014, pages 109-110) and further in view Spitzer et al. USPN 2944906 and in view of Tuomy et al. USPN 3264121 and further in view of Stauffer et al. USPN 3542565.

25. 	Regarding claims 8, 24, Oberto et al. discloses the amount of chelating and antioxidants are less than 0.5% by weight ((page 11 under Example 1). Oberto et al. also discloses that the antioxidant can be rosemary extract and green tea extract and gum can be present as guar gum, xanthan gum etc. to serve as thickener in the composition (page 7).
Oberto et al., however, is silent about (i) the amounts of eggs and (ii) amount of gum in the composition.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Oberto et al., et al. to include the teaching of Stauffer et al. to incorporate egg as nutritional component in the composition.
With respect to (ii), regarding 0.01% to 1.0% by weight of gum or gum blend, Oberto et al. discloses that gums like gum Arabic, xanthan etc. may be used in order to serve as thickener ( page 7 first paragraph).
Therefore, Oberto et al. discloses that the amount can be any amount including the claimed amount of 0.01 % to 1.0% by weight (which is very low amount).
Spitzer et al. discloses that the non-gel containing gum can be 0-4% of the composition (col 4 lines 5-15) in a mayonnaise like food product composition.
Therefore, modified Oberto et al. by including the teaching of Spitzer et al. disclose that the amount can be 0.01% to 1.0% by weight (which is very low amount) in order to have desired thickness and viscosity of the emulsion product.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition, however, Tuomy J et al. teaches that an emulsion type food dressing selected from the group consisting of mayonnaise can be dressed with an edible material selected from meat also in order to have nutritionally well balanced food (col 6 lines 20-24 and in in claim 1 of Tommy et al.). Therefore, the ingredients used for making emulsion food product such as mayonnaise can be used to make emulsion to 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Spitzer et al. provide gum to make desired thickness and viscosity in the mayonnaise type emulsion food product which can be used in meat product as disclosed by Toumy et al. (col 6 lines 20-24 and in in claim 1 of Tommy et al.).
(Additionally), absent showing of unexpected results, the specific amount of gum as thickening agent is not considered to confer patentability to the claims. As the consistency, thickening, viscosity etc. are variables that can be modified, among others, by adjusting the amount of thickening agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of thickening agent in Oberto et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired thickening etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

26.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over further modified to modified Oberto et al. (WO 2014/121141) as applied to claim 7 and further in view of Racciato et al. USPN 4105461.

27.    Regarding claim 9, further modified “modified Oberto et al.” disclose gum can be present as guar gum , xanthan gum etc. to serve as thickener in the composition (in Oberto et al. page 7).
Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further ‘modified Oberto et al.’ to
include the teaching of Racciato et al. in order to have synergistic increase in viscosity compared to the viscosities of individual components (in claim 1 of Racciato et al.) thicken the emulsion based food composition.

28.    Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over further modified to modified Oberto et al. (WO 2014/121141) as applied to claim 21, and further in view of Racciato et al. USPN 4105461.

29.    Regarding claim 25, further modified “modified Oberto et al.” disclose gum can be present as guar gum , xanthan gum etc. to serve as thickener in the composition

Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further ‘modified Oberto et al.’ to include the teaching of Racciato et al. in order to have synergistic increase in viscosity compared to the viscosities of individual components (in claim 1 of Racciato et al.) thicken the emulsion based food composition.

Pertinent prior art
30.	Katz et al. USPN 5234702
Katz et al. discloses that antioxidant systems including ascorbyl palmitate, beta carotene, mixed tocopherol (200-1200 ppm) can be used to food products (at least in claims 1-4 of Katz et al.) in order to serve as antioxidant in the composition. Therefore, 200 to 1200 ppm (i.e. 0.02% to 1.2% tocopherols) meet claims 4, 6, 22.



Response to arguments


31.	Applicants arguments and amendments overcome the 112 (a) rejections of record.

32.	Applicants argued on pages 8-9 primarily that 

(i) Oberto does not teach heat stable a heat stable composition and

(ii) Oberto does not enable the portions of its disclosure being relied upon.

In response to (i), it is to be noted that NPL Stephanie et al. has been used with teaching suggestive motivation (TSM) to modify Oberto et al. to make the heat stable product as discussed in detail in the office action above. Therefore, the rejection is proper 103 rejection. 
In response to (ii), it is to be noted that  Oberto et al. discloses that a protein based food product that incorporates a heat stable emulsion (Abst, page 1 lines 15-16) to preserve and make final product. Oberto et al. discloses that the emulsion is heat stable creamy, fat or oil containing sauce (page 11, lines 3-19) comprising water (15%), Quilaja and its disclosed amount (pages 6,8) and it meets claimed range amount and discussed in detail in the office action above. According to MPEP 2121 I, it states that prior art is presumed to be enabled. This presumption is bolstered in that Oberto et al. is a published prior art that discloses many claim limitations of the claimed invention of independent claim 1. 
Therefore, even if applicants have already placed definitive evidenced into the record that Oberto et al. does not teach a heat stable composition, as alleged by the applicants (page 8 paragraph, above the last paragraph), however, examiner considered the applicants concern and therefore, combined NPL Stephanie et al. to overcome the deficiency of Oberto et al.  Therefore, even if non-enabled, the reference can be used for all that it teaches in a 103 based obviousness rejection (MPEP 2121.01 II).

th paragraph that “Finally, as regards the use of the transition phrase “consisting essentially of’, the specification provides a clear and unambiguous definition of the same, namely, at paragraph [0055] of the specification as filed, which states “As used herein, the phrase “consisting essentially of’ requires the specified integer(s) or steps as well as those that do not materially affect the character or function of the claimed invention.” Thus, the phrase must be interpreted as such, and the combination of the art of Oberto, Spitzer, Shahrok and Stephanie fails to teach the present invention as claimed. For at least these reasons, the prima facie case of obviousness fails”.
In response, it is to be noted that According to MPEP 2163, section II A 1, A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998).
However, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consisting essentially of" is construed as equivalent to  "comprising".  Further, the burden is on the applicant to show that the additional ingredients in the prior art, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant's invention.  See MPEP 2111.03. 


Conclusion
35.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        


/DONALD R SPAMER/Primary Examiner, Art Unit 1799